Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: Paragraph 1 of the Pub must be removed, as the instant application is not a CIP of 16/464,395.    The Parent application ‘395 was abandoned on 8/31/21, which is 3 months before the filing date of the instant application.  The filing date of the instant application is 11-22-21, which is after the date of abandonment of the parent ‘395.
Appropriate correction is required.

	Claims 3,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, “the guide” lacks antecedent basis.
	As to claim 10, “the holding device” lacks antecedent basis.
	
Note: As to claim 1, “the intender” ( k) ) is misspelled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Souluer ‘077 teaches a device to detect movement signals of an indenter 218 on a person, the signals used to determined hardness, including computer controlled (ABSTRACT) apparatus; table to retain a person 58; force generating means with indenter 218 (Figure 8), such being such to move the indenter into the surface of the indenter on the person; the force generating means including a drive device 238 and permanent magnets 222/230 transmission (Figure 8), the first pole 230 moved by connected to the drive device 238 that  moves the first pole; the second pole 222, the second pole connected to the indenter 218, and guided in a housing 236 along the travel axis.  Movement of the drive device is transmitted on the indenter by the magnetic force until a “return” to a predetermined distance” (Para 69).  A sensor 288 provides a measure of distance as the indenter move horizontally (Para 89).  A third sensor 247 measures rotation displacement of motor 238.  The signals are employed so that the controller can determine hardness.  However the force is not determined per limitations “ i) “ and the person does not appear to be clamped (“clamps”, limitations “ b) “ ) as called for in Applicant’s claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7amto 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2855